Citation Nr: 1200400	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-24 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for rheumatoid arthritis.

2.  Entitlement to service connection for degenerative disc and degenerative joint disease of the lumbar spine (low back disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to September 2001.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2005 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia, that reopened the rheumatoid arthritis claim and denied it on the merits.

A January 2003 rating decision denied entitlement to service connection for nonspecific rheumatoid arthritis which was not appealed.  While the Veteran's subsequent claim noted her prior claim of entitlement to service connection for rheumatoid arthritis, her entire statement and her notice of disagreement reflect that she actually seeks service connection for a low back disorder.  The October 2005 rating decision reflects that the RO adjudicated the claim as a claim to reopen the rheumatoid arthritis claim retitled as a low back claim.  In as much as rheumatoid arthritis is a systemic disease, the fact that the Veteran's current claim is joint specific, and the fact that veterans' claims are to be liberally construed, see Durr v. Nicholson, 400 F.3d 1375, 1380 (Fed. Cir. 2005), the Board has styled the issues of the case as shown on the cover sheet.  Further, in light of the fact that the October 2005 rating decision specifically addressed the issue of a low back disorder in the reopened adjudication on the merits, the Board remands the low back claim rather than referring it to the RO.  

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  By rating decision of January 2003, the RO denied a claim of entitlement to service connection for rheumatoid arthritis.  The Veteran did not appeal the decision.

2.  Evidence submitted since the January 2003 rating decision is cumulative to evidence previously of record; it is not material to the claim and does not by itself or when considered with previous evidence of record raise a reasonable possibility of substantiating the service connection claim for rheumatoid arthritis.

3.  Evidence submitted since the January 2003 rating decision does raise a reasonable possibility of proving a claim for a low back disorder.


CONCLUSIONS OF LAW

1.  The RO's January 2003 decision that denied entitlement to service connection for rheumatoid arthritis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  The evidence received since the RO's January 2003 denial of entitlement to service connection for rheumatoid arthritis is not new and material; and the claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.159, 3.156(a).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder. 38 U.S.C.A. § 5108  (West 2002 & Supp. 2010); 38 C.F.R. § 3.156  (2011). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, VA notified the Veteran in July 2005 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and reason her prior claim was denied and the type evidence that would constitute new and material evidence.  The Board finds the July 2005 letter was fully time-compliant and substantially content-compliant.  See 38 C.F.R. § 3.159(b); see also Kent v. Nicholson, 20 Vet. App. 1 (2006) and Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the July 2005 letter did not inform the Veteran how disability ratings and effective dates are assigned in the event service connection is eventually allowed.  See Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In light of the fact the Board denies the claim to reopen in the decision below, no prejudice enured to the Veteran, as the assignment of a disability evaluation or effective date is moot.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  See 38 C.F.R. § 3.159(c).  Neither the Veteran nor her representative asserts any failure to assist with the claim to reopen.   In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

New and Material Evidence

In August 2001, following her retirement from active service, filed for VA benefits.  Her claim included a claim for rheumatoid arthritis.  The January 2003 rating decision reflects that, while the service treatment records noted complaints of various swelling of the hands and feet, those symptoms were secondary to hypertension.  Laboratory studies secondary to complaints of  joint problems were negative for rheumatoid arthritis, and there was no diagnosis of rheumatoid arthritis or any chronic joint disease.  The June 2002 VA fee-basis report noted that the examination of the shoulders, hips, elbows, wrists, knees, and ankles, was normal, as were the associated x-rays.  No diagnosis of rheumatoid arthritis was entered.

The January 2003 rating decision denied the claim.  The basis of the denial was that there was no evidence that the Veteran had rheumatoid arthritis in service or, for that matter, at any time post-service.  There was simply no evidence of a diagnosis of rheumatoid arthritis.  A February 2003 RO letter informed the Veteran of the decision.  She did not appeal this decision, nor did she submit any additional evidence within a year of that decision. See 38 C.F.R. § 3.156(b), Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, that decision became final one year later. 

Analysis

As noted in the Introduction, the RO reopened the claim and adjudicated a low back claim on the merits.  Nonetheless, the Board has the sole jurisdictional responsibility to consider whether it was proper to reopen the claims.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; but cf. Shade v. Shinseki,  24 Vet. App. 110 (2010) (if new evidence is sufficient to trigger a VA examination under 38 C.F.R. § 3.159(c)(4), claim should be reopened).

VA received the Veteran's current claim to reopen in May 2005.  The evidence added to the record since the January 2003 rating decision for rheumatoid arthritis consists of the Veteran's VA outpatient records.  The VA treatment records show the treatment and maintenance of the Veteran's currently diagnosed disorders and disabilities, none of which include rheumatoid arthritis.  That disease is not listed among her problem areas, and there are no entries that contain a notation, finding, or diagnosis of rheumatoid arthritis.

In light of these facts, the Board finds that the VA treatment records, when considered with the evidence previously of record, are not sufficient to trigger the necessity of a VA examination for rheumatoid arthritis under the VCAA.  See Shade v. Shinseki,  24 Vet. App. 110 (2010) (if new evidence is sufficient to trigger a VA examination under 38 C.F.R. § 3.159(c)(4), claim should be reopened).  Neither do they raise a reasonable possibility of proving the claim.  

Statements received from the Veteran in support of her petition reopen her claim similarly fail to identify any evidence establishing a diagnosis of rheumatoid arthritis.  Indeed, the Veteran herself does not even seem to argue that she presently suffers from rheumatoid arthritis.  The crux of her argument is that she has been diagnosed as having degenerative joint disease of the low back, and that she has continuously experienced low back symptomatology since that time.  Her statements are therefore neither new nor material.

Hence, the Board is constrained to find new and material evidence has not been submitted as concerns a claim to reopen a claim for rheumatoid arthritis.  38 C.F.R. § 3.156(a).  Since the Veteran has not carried her initial burden of submitting new and material evidence, the benefit-of-the-doubt rule is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Board agrees with the RO, however, that the Veteran in fact submitted new and material evidence as concerns a claim for a low back disorder.  Contrary to the RO, though, the Board finds the low back claim is not sufficiently developed for a decision on the merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

New and material evidence has not been received to reopen a claim for entitlement to service connection for rheumatoid arthritis.  The claim to reopen is denied.


REMAND

The service treatment records document the Veteran's treatment for a lifting injury of her low back on at least two occasions: in August 1981 and August 1987.  On the former occasion she was diagnosed with spasm of the paravertebral muscles at T7-T12, bilaterally; and, on the latter occasion, strain of the paraspinous muscles at T10-S1.  VA outpatient records, and a May 2005 report of the Veteran's treating VA physician, note a current diagnosis of lumbar spine degenerative disc and degenerative joint disease.

The Veteran's representative in the appellate brief notes the fact that the Veteran was not afforded a VA examination for her low back.  As noted in the decision above, following the guidance of the RO, the June 2002 VA examination did not include the Veteran's back.  The Board agrees that the failure to afford the Veteran an examination pursuant to her current claim was a failure to assist her with her low back claim; especially in light of the fact the RO reopened the claim.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, request all VA treatment records related to the Veterans low back disorder generated since August 2005 and associate them with the claims folder.

2.  After the above is complete, the Veteran should be scheduled for a VA examination by an appropriate physician examiner to determine the nature, extent, and etiology of her low back disorder.  The claims folder and a copy of this document must be made available to the examiner in conjunction with the examination.  All indicated studies and testing should be conducted.

The examiner should be requested to indicate whether there is a 50-percent probability or greater that the Veteran's currently diagnosed low back disorder, to include degenerative disc and degenerative joint disease, is causally linked to the symptoms noted in the service treatment records in August 1981, April 1986, and August 1987, or to some other event.  A full rationale and explanation should be provided.

The AMC/RO is advised that the relevant service treatment records are paper clipped or marked with a Post-It in Envelopes 1, 2, 5, 6, and 7.

3.  Thereafter, the agency of original jurisdiction should re-adjudicate the claim.  If the decision remains in any way adverse to the Veteran, she and her representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issues on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


